UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2016 Eclipse Resources Corporation (Exact name of Registrant as Specified in Its Charter) Delaware 001-36511 46-4812998 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2121 Old Gatesburg Road, Suite 110 State College, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (814) 308-9754 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 3, 2016, Eclipse Resources Corporation issued a press release, a copy of which is attached hereto as Exhibit 99.1, announcing its financial and operational results for the quarter ended September 30, 2016. Item 7.01Regulation FD Disclosure. On November 3, 2016, the Company posted an updated corporate presentation in the Investor Center of the Company’s website at www.eclipseresources.com. The information in this Current Report, including Exhibit 99.1, is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to liabilities of that section, and is not incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act unless specifically identified therein as being incorporated therein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Eclipse Resources Corporation press release dated November 3, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ECLIPSE RESOURCES CORPORATION Date: November 3, 2016 By: /s/ Christopher K. Hulburt Christopher K. Hulburt Executive Vice President, Secretary and General Counsel Exhibit Index Exhibit
